DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Mazda (JP 2019-105226 A), a translation is provided.  
Regarding claims 1 and 7, Mezheritsky discloses an engine system (title) comprising: an engine 1 that generates power for a vehicle (¶ [0021]) by burning an air-fuel mixture including air and fuel (inherent method by which internal combustion engines function); a water injection device 17 that injects heated water (¶ [0038], the water is heated via exhaust gasses) into a combustion chamber of the engine (Fig. 1, shown); an accelerator position sensor SN3 that detects an accelerator position corresponding to an operation amount of an accelerator pedal of the vehicle (¶ [0041], a gas pedal positions sensor SN3 is included); and a controller 100 configured to control the water injection device so as to inject water into the combustion chamber during a compression stroke of the engine (¶ [0059], 
Regarding claim 3, Mezheritsky discloses the engine system according to claim 1, but fails to disclose wherein the controller controls the water injection device so as to perform a plurality of water injections during the compression stroke when the requested engine load is in the first load region (¶ [0073], the injection may occur in a plurality of injections).
Regarding claim 10, Mezheritsky discloses the engine system according to claim 3, further comprising: a heat exchanger that heats water using heat of exhaust gas of the engine, the heat exchanger being provided in an exhaust pipe of the engine, wherein the water heated by the heat exchanger is supplied to the water injection device (Fig. 1, water is taken from an exhaust pipe and would be maintained at a heated temperature therein).
Regarding claim 8, Mezheritsky discloses the engine system according to claim 2, further comprising: a heat exchanger that heats water using heat of exhaust gas of the engine, the heat exchanger being provided in an exhaust pipe of the engine, wherein the water heated by the heat exchanger is supplied to the water injection device (Fig. 1, the water is condensed from the exhaust gas in the exhaust pipe which innately would act as a heat exchanger maintaining the water at a heated temperature). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Mezheritsky et al (US 2006/0266307) in view of 
Regarding claims 2, 4, 13, and 15, Mezheritsky discloses the engine system according to claims 1, 7, and 8 above, but fails to disclose wherein the controller controls the water injection device so as to make a water injection timing when the requested engine load is in the first load region more advanced than a water injection timing when the requested engine load is in the second load region.
However, Mezheritsky already contemplates modifying the injection timing for optimization (¶ [0005]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the timing of the water injection according to the load regions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, Mezheritsky already contemplates modifying the injection according to various load regions and it contemplates modifying timing for “optimization,” such that one of ordinary skill in the art would find it 
Regarding claims 5, 9, 14, 16, and 17, Mezheritsky discloses the engine system according to claim 4, but fails to disclose wherein, when the plurality of water injections are performed with the requested engine load in the first load region, the controller controls the water injection device so as to make a water injection amount in a first half injection larger than a water injection amount in a second half injection. 
Like claim 2 above, Mezheritsky already contemplates modifying water injection amounts and timings (¶ [0043] and [0005]): Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the relative water injection amounts according to the load regions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, Mezheritsky already contemplates modifying the injection according to various load regions and it contemplates modifying timing for “optimization,” such that one of ordinary skill in the art would find it obvious to optimize timing and the water injection amounts by load region through routine experimentation as directed by Mezheritsky itself.
Regarding claims 6, 11, and 12, Mezheritsky discloses the engine system according to claims 4, 5, and 9, further comprising: a heat exchanger that heats water using heat of exhaust gas of the engine, the heat exchanger being provided in an exhaust pipe of the engine, wherein the water heated by the heat exchanger is supplied to the water injection device (Fig. 1, water is taken from an exhaust pipe and would be maintained at a heated temperature therein).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747